DETAILED ACTION
This action is in response to the amendment filed 18 December 2020.
Claims 1–6, 8–18, and 21–23 are pending. Claims 1, 12, and 18 are independent.
Claims 1–6, 8–18, and 21–23 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant's arguments filed 18 December 2020 have been fully considered but they are not persuasive.
Applicant argues that Crawford, An Chang, and Biella do not teach connecting two virtual rooms based on a user having traveled from a first location to a second location (remarks, § IV(A)). Although Crawford does not teach “virtual rooms”, media is grouped based on the location the user was visiting when capturing the media (Crawford, ¶ 37). The locations are 
Applicant further argues that Crawford, An Chang, and Biella do not teach connecting two virtual rooms based on a user visiting a location two different times (remarks, § IV(B)). However, Crawford teaches that media may be viewed according to selection of a location, a time or range of time, or both (Crawford, ¶¶ 34–42); therefore it would have been obvious to generate “virtual rooms” wherein a user could view media according to those criteria.
Claim Interpretation
Claims 18–20 are interpreted as being directed to non-transitory media, in accordance with ¶¶ 64–66 of the specification.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 2, 10, 11, 12, 16–18, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Crawford et al. (U.S. Pub. No. 2010/0064239 A1) [hereinafter Crawford] in view of An Chang et al. (U.S. Pub. No. 2003/0081010 A1) [hereinafter An Chang].
Regarding independent claim 1, Crawford teaches [a] system comprising:	a processor and a memory having computer-executable instructions stored thereupon which, when executed by the processor, cause the system to: A computer having a processor and memory (Crawford, ¶ 26).	receive first input from a user, the first input identifying at least one of temporal information, geographical information, or entity information for building a[n experience]; The user selects a geographical location and a 	identify media items in accordance with the first input, at least some of the media items being of disparate media types; The media may include images, video, and sound (Crawford, ¶ 30).	select at least some of the identified media items as selected media items to be included in the […] experience; and The media is accessed for display based on the selected location and time (Crawford, ¶¶ 33–34).	based at least on an indication that the user previously visited a first geographical location, create a first [group] comprising first selected media items associated with the first geographical location; The user interface includes a preview window which displays pictures taken at, e.g. a first location in a trip, based on selection of the first location (Crawford, ¶¶ 39–42).	based at least on an indication that the user previously visited a second geographical location, create a second [group] comprising second selected media items associated with the second geographical location; The user interface includes a preview window which displays pictures taken at, e.g. a second location in a trip, based on selection of the second location (Crawford, ¶¶ 39–42).	based at least on an indication that the user previously traveled from the first geographical location to the second geographical location, configure the first [group and the second [group] as adjacent [groups] that are connected together within the […] experience; and The locations are connected to each other with a trail indicating the order in which they were visited by the user (Crawford, ¶¶ 36, 40–43).	output the [experience]. The media is displayed and changed based on the user input (Crawford, ¶ 34).
Crawford teaches building an “experience” comprising various types of media and presenting it on a screen (Crawford ¶ 29), but does not appear to expressly teach a VR experience comprising a 3D virtual room. However, in an analogous art, An Chang teaches:	[select at least some of the identified media items as selected media items to be included in the] virtual reality experience Images of data objects [multimedia data] are arranged in a three-dimensional [virtual] graphical environment according to an arrangement scheme (An Chang, ¶¶ 7, 18). The environment is partitioned [into rooms] with walls (An Chang, ¶¶ 23–24) and the scheme may cause data objects to be grouped into a number of partitioned areas based on common metadata (An Chang, ¶ 25). The partitioning and placement of objects may further be based on a set of design rules (An Chang, ¶ 24). The environment may be rendered to resemble a particular type of building, such as a store or museum (An Chang, ¶ 26).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of An Chang with those of Crawford. One would have been motivated to do so in order to make it easier for the user to browser the media items (An Chang, ¶¶ 6–8).
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Crawford/An Chang further teaches:	display first photos or videos associated with the first geographical location on a first wall or table in the first virtual room; and Data objects, which may be images or videos, are displayed on the walls of the virtual rooms to which they belong (An Chang, ¶¶ 18, 31, FIGs. 5A–5D).	display second photos or videos associated with the second geographical location on a second wall or table in the second virtual room. Data objects, which may be images or videos, are displayed on the walls of the virtual rooms to which they belong (An Chang, ¶¶ 18, 31, FIGs. 5A–5D).
Regarding dependent claim 10, the rejection of parent claim 1 is incorporated and Crawford/An Chang further teaches:	wherein at least some of the identified media items are identified based upon geo-tagged data associated with a particular media item. The media has time and location data associated with each item (Crawford, ¶ 33) which is used for selecting the media (Crawford, ¶ 34).
Regarding dependent claim 11, the rejection of parent claim 1 is incorporated and Crawford/An Chang further teaches:	wherein at least some of the identified media items are identified based upon information associated with a particular media item provided by the user. The user may associate themselves with media by selecting the media, using an RFID card or a username/password (Crawford, ¶ 31).
Regarding independent claim 12, Crawford teaches [a] method, comprising:	receiving input identifying information for building a[n] experience; The user selects a geographical location and a time or range of time for viewing and sharing media in a story-based format [“experience”] (Crawford, ¶ 34).	identifying media items in accordance with the received input, at least some of the media items being of disparate media types; The media may include images, video, and sound (Crawford, ¶ 30).	selecting at least some of the identified media items as selected media items of the disparate media types to be included the […] experience; The media is accessed for display based on the selected location and time (Crawford, ¶¶ 33–34).	based at least on an indication that a user previously made a first visit to a particular geographical location during a first time period, creating a first [group] comprising first selected media items associated with the first visit to the particular geographical location; The user interface includes a preview window which displays pictures taken at, e.g. a first time in a trip, based on selection of the first time (Crawford, ¶ 37).	based at least on an indication that the user previously made a second visit to the particular geographical location during a second time period that is subsequent to the first time period, creating a second [group] comprising second selected media items associated with the second visit to the particular geographical location; The user interface includes a preview window which displays pictures taken at, e.g. a second time in a trip, based on selection of the second time (Crawford, ¶ 37).	based at least on the first visit and the second visit both being to the same particular geographical location, configuring the first [group] and the second [group] as adjacent [groups] that are connected together within the […] experience; and The user can view a range of times for a selected location (Crawford, ¶ 40).	displaying the virtual reality experience. The media is displayed and changed based on the user input (Crawford, ¶ 34).
[select at least some of the identified media items as selected media items to be included in the] virtual reality experience Images of data objects [multimedia data] are arranged in a three-dimensional [virtual] graphical environment according to an arrangement scheme (An Chang, ¶¶ 7, 18). The environment is partitioned [into rooms] with walls (An Chang, ¶¶ 23–24) and the scheme may cause data objects to be grouped into a number of partitioned areas based on common metadata (An Chang, ¶ 25). The partitioning and placement of objects may further be based on a set of design rules (An Chang, ¶ 24). The environment may be rendered to resemble a particular type of building, such as a store or museum (An Chang, ¶ 26).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of An Chang with those of Crawford. One would have been motivated to do so in order to make it easier for the user to browser the media items (An Chang, ¶¶ 6–8).
Regarding dependent claim 16, the rejection of parent claim 12 is incorporated and Crawford/An Chang further teaches:	wherein at least some of the identified media items are identified based upon geo-tagged data associated with a particular media item. The media has time and location data associated with each item (Crawford, ¶ 33) which is used for selecting the media (Crawford, ¶ 34).
Regarding dependent claim 17, the rejection of parent claim 12 is incorporated and Crawford/An Chang further teaches:	wherein at least some of the identified media items are identified based upon information associated with a particular media item provided by the user. The user may associate themselves with media by selecting the media, using an RFID card or a username/password (Crawford, ¶ 31).
Claim 18 recites limitations substantially similar to those of claim 12, and therefore is rejected for the same reasons.
Regarding dependent claim 23, the rejection of parent claim 18 is incorporated and Crawford/An Chang further teaches:	when the user enters the first virtual room, play first audio media items associated with the first visit to the particular geographical location; and The media associated with a particular location may be audio files, which can be played in the interface (Crawford, ¶ 49).	when the user enters the second virtual room, play second audio media items associated with the second visit to the geographical location. The media may be associated with a particular location and time [i.e., a second/different time] (Crawford, ¶ 49).
Claims 3, 4, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Crawford in view of An Chang, further in view of Wright (U.S. Pub. No. 2017/0103442 A1).
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated. Crawford/An Chang teaches selecting media items, but does not appear to expressly teach using machine learning. However, in an analogous art, Wright teaches:	wherein selection of the media items to be included is performed using a selection model trained using a machine learning process utilizing features present in the user experience with the selection model representing an association among the features. The content in the representations may be set using machine learning, based on the user (Wright, ¶ 32). The user’s interests may be gathered indirectly [the user experience] (Wright, ¶ 50).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Wright and Crawford/An Chang, in order to have a media experience having media that was chosen automatically. One would have been motivated to do so as a matter of simple substitution of a known element (the automatic selection of Wright) with another (the manual selection of Crawford) to obtain a predictable result.
Regarding dependent claim 4, the rejection of parent claim 3 is incorporated and Crawford/An Chang/Wright further teaches:	wherein the user experience comprises at least one of applications utilized by the user, data consumed by applications utilized by the user, data generated by applications utilized by the user, social media posts of the user, social media posts associated with the user, websites visited by the user, or Internet searches performed by the user. The indirectly-gathered user interests may be from social media accounts [social media posts of the user, social media posts associated with the user] or browsing history [websites visited by the user, Internet searches performed by the user] (Wright, ¶ 50).
Claim 13 recites limitations substantially similar to those of claim 3 and therefore is rejected for the same reasons.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Crawford in view of An Chang, further in view of Paulrajan et al. (US 2016/0155187 A1) [hereinafter Paulrajan].
Regarding dependent claim 8, the rejection of parent claim 1 is incorporated. Crawford/An Chang teaches sharing a packaged presentation (Crawford, ¶ 57) but does not expressly teach joining another user in the VR experience. However, Paulrajan teaches: the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the system to:	receive second input from the user requesting to share the virtual reality experience with another user; and A first user may invite another user to a virtual reality experience (Paulrajan, ¶¶ 10, 71).	based at least on the second input, join the another user in the virtual reality experience. In response to the invitation, the other user joins the first user in the VR experience (Paulrajan, ¶ 71).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Paulrajan and Crawford/An Chang. Doing so would have been a matter of applying a known technique (sharing a VR experience, as in Paulrajan) to a known product (the VR experience of Crawford/An Chang) to yield a predictable result (a VR experience displaying travel media, wherein the user can invite other users to share the experience).
Claims 9 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Crawford in view of An Chang, further in view of Kasina1 (US 2018/0150444 A1).
Regarding dependent claim 9, the rejection of parent claim 1 is incorporated. Crawford teaches that media may be captured by various types of devices, and that media may be stored on a server (Crawford, ¶ 32) but does not expressly teach one user using multiple kinds of devices. However, Kasina teaches:	wherein the identified media items are identified using a cloud-based operating system component that provides multiple selected media items utilized by at least two different devices of the user at the first geographical location or the second geographical location. A travel experience narrative is generated based on images captured by a user using one or more devices, which may be stored using a cloud storage system (Kasina, ¶¶ 35, 36, 43).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kasina and Crawford/An Chang, such that a user could generate a VR experience from images captured by multiple devices. Doing so would have been a matter of applying a known technique (a server storing travel-related images from multiple user devices, as in Kasina) to a known product ready for improvement (a travel media browser using a server, as in Crawford) to yield a predictable result (a 
Claim 15 recites limitations substantially similar to those of claim 9 and therefore is rejected for the same reasons.
Claims 5, 6, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Crawford in view of An Chang and Wright, further in view of Tena Rodriguez et al. (U.S. Pub. No. 2015/0143236 A1) [hereinafter Tena Rodriguez].
Regarding dependent claim 5, the rejection of parent claim 3 is incorporated. Crawford/An Chang/Wright teaches selecting media using machine learning (Wright, ¶ 32) but does not appear to expressly teach a particular algorithm. However, in an analogous art, Tena Rodriguez teaches:	wherein the selection model is trained using one or more machine learning algorithms including a linear regression algorithm, a logistic regression algorithm, a decision tree algorithm, a support vector machine (SVM) algorithm, a Naive Bayes algorithm, a K-nearest neighbors (KNN) algorithm, a K-means algorithm, a random forest algorithm, a dimensionality reduction algorithm, an Artificial Neural Network (ANN), or a Gradient Boost & Adaboost algorithm. A photo album [media experience] generator using user preferences learned from past albums edited by the user (Tena Rodriguez, ¶ 25) wherein Support Vector Machines are used (Tena Rodriguez, ¶ 28).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the 
Regarding dependent claim 6, the rejection of parent claim 3 is incorporated. Crawford/An Chang/Wright teaches selecting media using machine learning (Wright, ¶ 32) but does not appear to expressly teach facial or image recognition. However, in an analogous art, Tena Rodriguez teaches:	wherein the selection model utilizes at least one of facial recognition or image recognition when selecting media items to include in the virtual reality experience. The presence of certain landmarks [image recognition] or characters [facial recognition] is factored into the selection of images (Tena Rodriguez, ¶ 51).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Tena Rodriguez and Crawford/An Chang/Wright, in order to have a media experience with media selected by image and/or facial recognition. One would have been motivated to do so in order to choose images that are more likely to be preferred by humans (Tena Rodriguez, ¶ 51) [thereby making it more likely the resulting album/experience will be liked by the user].
Claim 14 recites limitations substantially similar to those of claim 6, and therefore is rejected for the same reasons.
Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Crawford in view of An Chang, further in view of Yang et al. (US 9,418,482 B1) [hereinafter Yang].
Regarding dependent claim 21, the rejection of parent claim 18 is incorporated. Crawford/An Chang teaches selecting media items, but does not expressly teach items from social media. However, Yang teaches:	mine social media posts by the user; and Images of a user’s travel are displayed on a map, based on data from a social networking system (Yang, col. 18 l. 1–30).	select particular media items associated with particular social media posts for inclusion in the virtual reality experience based at least on positive comments or positive reactions associated with the particular social media posts. A subset of images is chosen based on, e.g. popularity or expressions of approval, such as “likes”, “upvotes”, etc. (Yang, col. 18 l. 20–30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Yang and Crawford/An Chang. One would have been motivated to do so in order to ensure that the best images can be seen (Yang, col. 18 l. 10–20).
Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Crawford in view of An Chang, further in view of Egeler et al. (US 9,338,404 B1) [hereinafter Egeler].
Regarding dependent claim 22, the rejection of parent claim 18 is incorporated. Crawford/An Chang teaches virtual rooms, but does not present, within the first virtual room, a virtual representation of another user associated with the first visit to the particular geographical location; and A virtual reality object is associated with another user (Egeler, col. 1 l. 60 to col. 2 l. 5).	responsive to interaction by the user with the virtual representation of the another user, initiate a telecommunications session between the user and the another user. The user can interact with the VR object in order to place a call to the specified user (Egeler, col. 2 l. 10–20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Egeler and Crawford/An Chang. Doing so would have been a matter of applying a known technique (the VR object, as in Egeler) to a known product (the VR environment of Crawford/An Chang) to yield a predictable result (a VR environment displaying media and an object for initiating telecommunications).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either 

/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited 23 August 2019.